THE   A~JTORNEY         GENERAL

                           OF   TEXAS

 GERALD C. MANN           AUSTIN u.TE-
 -ON
AlTORNEY GENERAI.



     Honorable T. M. Trimble, First Assistant
     State Superintendent of Public Instructlon
     Austin, Texas
     Dear Sir:                 Opinion No. o-5072
                               Re: Whether property purchased by
                                    taxing unit is taxable and
                                    whether such property may be
                                    sold at private sale.
                                                            ,~
             We have received your letter of January 27, 1943, in
     which you enclose a letter from Mr- R. 0. Larkin, Superlnt~end-
     ent of Schools of the Three Rivers Independent School Dis-
     trict. You request our opinion on two questions asked in
     Hr. Larkln's letter. Such questions read as follows:
            "The Three Rivers School board employed a
        delinquent tax collector, who sued and receiv-
        ed judgment on some real estate. At the adver-
        tised sale, no one would bid the property in for
        as much aa the taxes and court costs were, there-
        fore, the school bid them in, and wish to sell
        them. We have several buyers that will take the
        property off our hands. Can we sell as a private
        body and sale giving a quit claim deed or do we
        have to go back to court and resell at public
        sale - even though the public sale has been held
        once.
            "Question No. 2. Where the school bids in said
        property, are the taxes, State, County and School
        automatically stopped or do we render the property
        and file for exemption?"
            Though neither Mr. Larkin's letter nor your letter
    states so, we assume that the property wasppurchased under
    the terms of Article 7345b, Vernon's Annotated Civil Statutes,
    by the school district for the use and benefit of itself and
    the other taxing units which were parties to the foreclosure
    suit and which were in said suit adjudged to have tax liens
    against such property. This opinion is expressly written on
    such assumption, and is limited accordingly.
            Section 12 of Article 7345b fixes a period of two
Honorable T.M. Thimble, Page 2


years after property is sold at foreclosure sale under judg-
ment of a tax suit, In which the owner of such property or
anyone having an interest therein may redeem the property,
under the conditions named In said section.
        Section 9 of Article 7345b provides, in part, as fol-
lows:
       "Sec. 9. If the property be sold to any tax-
   ing unit which is a'party to the judgment under
   decree of court in said suit, the title to said
   property shall be bid in and held by the taxing
   unit purchasing same for the use'and benefit of
   Itself and all other taxing units which are par-
   ties to the suit and which have been adjud,gedin
   said suit to have tax liens against such proper-
   ty, pro rata and in proportion to the amount of
   the tax liens in favor of said respective taxing
   units as established by the judgment in said suit,
   and costs and expenses shall not be payable until
   sale by such taxing unit so purchasing same, and
   such property shall not be sold by the taxing unit
   purchasing same for less than the adjudged value
   thereof or the amount of the judgments against the
   property in said ault, whichever is lower, without
   the written consent of all taxing units which in
   said judgment have been found to have tax liens
   against such property; and when such wroperty is
   sold by the taxing unit purchasing same, the pro-
   ceeds thereof shall be received by it for account
   of itself and all other said taxing units adjudg-
   ed in said suit to have a tax lien against such
   property, and after paying all costs and expenses,
   shall be distributed among such taxing units pro
   rata and in proportion to the amount of their
   tax liens against such property as established in    _.,
   said judgment. Consent In behalf of the State of
   Texas under this Section of this Act may be given
   by the County Tax Collector of the county in which
   the property is located.
       "Provided that if sale has not been made by
   such.purchasing taxing unit before six months
   after the redemption period provided in Section
   12 hereof has expired, it shall thereafter be
   the duty of the Sheriff upon written request
   from any taxing unit who has obtained a judg-
   ment in said suit, to sell said propertyat
   public outcry to the highest bidder for cash at
   the principal entrance of the courthouse In the
Honorable T. M. Trimble, page 3         0 -5072



    county wherein the land lies, after giving
    notice of sale in the manner now prescribed for
    sale of real estate under execution."
        It is established in this State that a purchaser of
land at a tax sale acquires no title to the land until the
period of redemption has expired and that any right acquired
at such sale is subject and subordinate to the right of the
owner to redeem the land at any time within the redemption
period. Rogers v. Moore, lOO.Tex. 220; Bente v. Sullivan,
115 S.W. 350; McGraw v. Potts, 27 S.W. (26) 550. However,
It has been held that the purchaser of land at a tax sale
may sell the land before the expiration of the redemption
period, subject to the right of redemption. In other words,
the purchaser at a tax sale (here, the school district) may,
before the period of redemption has expired, sell or convey
or assign its right to receive the redemption money from the
owner together with the title which will vest upon failure
to redeem the property within the statutory erlod. See
Turner v. Smtth, 119 S.W. 922 (error refusedP ; Opinion No.
O-950.
        Section 9 of Article 7345b authorizes both private
and public sales, and a private sale may be made either be-
fore or after the redemption period. However, the taxing
unit which purchased the property may not sell the aame for
less than the adjudged value thereof or the amount of the
judgments against the property in the suit, whichever is low-
er, without the written consent of all the other taxing units
which in the judgment have been found to have tax liens against
such property. Opinions No. O-1939, No. O-3977.
        In answer to your first question, it la our opinion
that the school district may, before the period of redemption
has expired, sell, convey, or assl~gnat private sale it3
right to receive the redemption money from the owner, to-
gether with the title which will vest upon failure to redeem
within the statutory period, subject to the conditions set
forth in the preceding paragraph. If the period for redemp-
tion has expired and full title to the property has, there-
fore, passed to the school district, it may convey the prop-
erty subject to the same conditions. In Opinion No. O-950
we said the following:
       "It is our opinion that the right to re-
   ceive the redemption money should be conveyed
   by a quitclaim deed to the land containing an
   assignment clause by which the grantee is spe-
   cifically assigned the right to collect the
   money from the owner and to issue to him a re-
Honorable T. M. Trimble, page 4           O-5072


    ceipt for the same. The statute does not pro-
    vide that the purchaser shall execute such a
    receipt but the owner would have the right to
    demand and receive some evidence in writing
    that he had redeemed his land within the time
    and manner provided by law."
        In your second question you ask whether the land pur-
chased by the school district at the tax sale 1s~taxable.
We have answered this question InOpinion No. O-3624. In
conformity with that opinion you are advised that until the
two yearperiod of redemption has expired, title to the prop-
erty remains In the owner; and that, therefore, the property
should be carried on the current tax rolls and assessed for
taxes during the two year period against said owner and not
the school district. If the property is not redeemed within'
the two year perlod,,then the rights that the purchasing tax-
ing unit acquired at the foreclosure sale blossom Into full
title, and the property should not thereafter be continued
to be assessed upon the current tax rolls of the various tax-
ing units in the suit.
                                     Very truly yours
                              ATTORNRYGENERAL      OF TEXAS

                                     By s/George W. Sparks
                                          George W. Sparks
                                                 Assistant
GWS/s/wc

APPROVED PEB 15, 1943
s/Gerald C. Mann
ATTORREYGENWAL   OF TEXAS
Approved Opinion Committee By s/NE    Chairman